Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 1 of 21




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  DERRIC HANEY,                                         Case No.:

         Plaintiff,

         v.

  DADE PAPER & BAG, LLC.,

        Defendant.
  _______________________________/


                      COMPLAINT FOR DAMAGES AND JURY DEMAND

         Plaintiff, Derric Haney (hereinafter referred to as “Plaintiff” or “MR. HANEY”), by and
  through undersigned counsel, sues Defendant, Dade Paper & Bag, LLC., (hereinafter “Defendant”
  and/or “DADE PAPER”), and alleges as follows:


                                          NATURE OF ACTION

     1. This action is brought under 42 U.S.C. § 1981; Title VII of the Civil Rights Act of 1964,

         42 U.S.C. §2000e et seq. (Title VII); and the Florida Civil Rights Act §760.01, et seq.,

         Florida Statutes (FCRA); to redress unlawful employment practices toward Plaintiff,

         including but not limited to discrimination.

                                     JURISDICTION AND VENUE

     2. This court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and 42 U.S.C.

         § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. (Title

         VII).
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 2 of 21



     3. The Southern District of Florida, Miami Division is proper under 28 U.S.C. § 1391 (b)(1)

         because Defendant is a resident of, has agents, and/ or transacts their affairs in this district.

     4. Venue is proper because under 28 U.S.C. § 1391 (b)(2) because all or a substantial part of

         the events giving rise to this cause occurred in this district.

                                                  PARTIES

     5. Plaintiff is an individual man who resides in Miami Dade County, Florida.

     6. At all times relevant to this action, Plaintiff was an employee of Defendant.

     7. Defendant is a corporation duly existing by the virtues and laws of the State of Florida that

         does business in the State of Florida.

                                          STATEMENT OF FACTS

     8. Plaintiff brings forth this action in Federal Court pursuant to Title VII, § 1981 and FCRA.

     9. At all material times MR. HANEY was and is a man of a mixed racial background. MR.

         HANEY is a light skinned black man and has fine, curly hair.

     10. At all Material times MR. HANEY did and does identify himself as African American.

     11. In or about February 2018 MR. HANEY was placed at DADE PAPER through an

         employment agency. He was employed as a forklift operator on the floor of DADE

         PAPER’s warehouse.

     12. At all material times MR. HANEY’S supervisor on the warehouse floor was a woman of

         Jamaican descent.

     13. MR. HANEY also worked with other employees of DADE PAPER on the warehouse floor.

         The warehouse floor was an open floor plan and constantly had traffic from other

         employees. At all material times the supervisor was on the warehouse floor.




  Page | 2
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 3 of 21



     14. Almost immediately after beginning his employment with Defendants, MR. HANEY

         began to be questioned by his coworkers about his race and national origin.

     15. From the tone and content of these “inquiries” it was clear to MR. HANEY that these were

         not the product of mere curiosity but instead were intended to offend.

     16. By way of example, one of his coworkers asked him “WHERE ARE YOU FROM?” When

         he answered that he was from out of state, his coworkers pressured him to provide his racial

         background and national origin. When MR. HANEY responded that he was of Native

         American and African American ancestry, he was met with hostility and challenged as to

         his African American background.

     17. MR. HANEY’s supervisor was aware of these derogatory comments about MR. HANEY’s

         appearance as it related to his race and national origins; her silence at this disgraceful

         discriminatory treatment of MR. HANEY opened the proverbial floodgates.

     18. From that moment on, MR. HANEY’s coworkers on the warehouse floor were empowered

         to make derogatory and discriminatory remarks about MR. HANEY’s physical

         characteristics as they related to his race and national origins.

     19. In fact, MR. HANEY’s supervisor participated in making such discriminatory remarks as

         well as allowing other workers to engage in this behavior.

     20. By way of example, one of MR. HANEY’s coworkers made statements to him such as:

                “YOU DO NOT KNOW WHAT YOU ARE”

                “WHAT MAKES YOU THINK YOU ARE BLACK?”

                “YOU’RE NOT BLACK JUST BECAUSE YOUR DAD IS BLACK.”

                “WHAT DID YOUR FATHER LOOK LIKE?”

                “SO YOUR DAD IS BLACK… OH YEAH, FROM WHERE?”



  Page | 3
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 4 of 21



                “BLACK PEOPLE HAVE A CERTAIN SMELL.”

                “I DON’T KNOW ANY BLACK PEOPLE WHO WORK LIKE THAT.”

                “ARE YOU MEXICAN?”

                “I’VE NEVER SEEN A LIGHT SKINNED BLACK GUY.”

                “I’VE NEVER SEEN A BLACK GUY WITH SKIN THAT LIGHT.”

     21. The above list is not exhaustive but rather sets forth examples of the discriminatory and

         derogatory remarks MR. HANEY endured during his tenure with Defendant.

     22. MR. HANEY was further harassed about his national origin. By way of example, MR.

         HANEY’s supervisor and another employee repeatedly made intrusive and derogatory

         remarks questioning MR. HANEY about his ancestry.

     23. MR. HANEY was asked, “ARE YOU MEXICAN?”; “IF YOUR DAD IS BLACK

         WHERE IS HE FROM?”

     24. MR. HANEY also suffered ridicule and degradation for not exhibiting “typical black hair”

         and being “light-skinned.” His ancestry and his race were repeatedly and continuously

         called into question by his supervisors and his coworkers, making MR. HANEY feel

         ridiculed and causing him a great deal of anxiety and extreme emotional distress.

     25. MR. HANEY continued to suffer harassment in regards to his race and national origin into

         the spring of 2018. During this time, one of Defendant’s employees demanded to know if

         MR. HANEY was “SPANISH.” When MR. HANEY replied that he was not, this employee

         condescendingly responded, WELL, YOU JUST DON’T KNOW.”

     26. In essence, MR. HANEY’s supervisor and his fellow employees engaged in a campaign to

         question MR. HANEY’s identity as an African American man, an identity fundamental to

         his sense of self. The constant barrage of comments and questions about his race and



  Page | 4
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 5 of 21



         national origins as well as the disparaging remarks about his “atypical” appearance made

         him not only anxious but also depressed.

     27. At all material times, MR. HANEY objected to the constant harassing and unlawful

         comments but despite his objections, his supervisor and coworkers persisted in engaging

         in the discriminatory behavior.

     28. By way of example, MR. HANEY would tell his harassers that he had no desire to discuss

         his race and national origin at work, and that he was in fact telling the truth when he

         identified himself as an African American man.

     29. Moreover, since MR. Haney was working on the floor of a warehouse under the

         supervision of the floor manager, his immediate supervisor was well aware of the hostile

         and derogatory comments directed at MR. HANEY and in fact participated in such

         behavior herself.

     30. In or around February 2018, a fellow forklift operator MR. HANEY knew only as

         “MARCELO” or “BIG MARCEL” warned MR. HANEY that his supervisors were

         discussing his race amongst themselves.

     31. In response to this warning, MR. HANEY met with “JOSE,” another supervisor at DADE

         PAPER, in his office to discuss his discomfort and distress about how his race and national

         origin were questioned in his work place and once again inform “JOSE” that he is in fact

         African American and identifies as such.

     32. In response to MR. HANEY’s complaint, “JOSE” told MR. HANEY, “I DON’T THINK

         YOUR ARE FUCKING BLACK,” and “YOU ARE LYING!”

     33. PLAINTIFF MR. HANEY claims a continuous practice of discrimination and claims a

         continuing violation and makes all claims herein under the continuing violations doctrine.



  Page | 5
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 6 of 21



     34. As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

         knowledge of the law, PLAINTIFF MR. HANEY demands Punitive Damages against the

         Defendant.

     35. PLAINTIFF MR. HANEY alleges actual discharge to the extent PLAINTIFF MR.

         HANEY is terminated from PLAINTIFF’s position as a result of unlawful discrimination

         and retaliation.

     36. Based on the circumstances described herein, Defendant unlawfully discriminated against

         PLAINTIFF MR. HANEY based on his Race, Color and National Origin. Defendant not

         only failed to provide a reasonable accommodation after PLAINTIFF MR. HANEY made

         several complaints about the ongoing harassment, but further retaliated against him.

     37. PLAINTIFF MR. HANEY claims that Defendant unlawfully discriminated against and

         terminated PLAINTIFF MR. HANEY because of his race and color.

     38. As a result of Defendant’s actions, PLAINTIFF MR. HANEY felt humiliated, degraded,

         victimized, embarrassed and emotionally distressed.

     39. As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has endured

         financial hardships and irreparable damage to Plaintiff’s professional reputation.

     40. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

         continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

         compensation, which such employment entails. Plaintiff has also suffered pecuniary losses,

         emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

         pecuniary losses. Plaintiff further claims aggravation, activation, and/or exacerbation of

         any preexisting condition.




  Page | 6
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 7 of 21



     41. As Defendant’s actions were malicious, willful, outrageous, and conducted with full

         knowledge of the law, Plaintiff demands punitive damages against Defendant.

     42. Plaintiff further claims aggravation, activation and exacerbation of a preexisting condition.

     43. The above are just some examples of unlawful discrimination and retaliation to which the

         Defendant subjected Plaintiff.

                                    AS A FIRST CAUSE OF ACTION

                      RACIAL DISCRIMINATION AND HARASSMENT § 1981

     44. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 43 above.

     45. This is an action for discrimination and harassment because of race under Section 1981.

     46. Plaintiff is an African American male.

     47. At all times relevant, Defendant treated MR. HANEY differently because he is an African

         American male.

     48. Defendant allowed MR. HANEY’s coworkers to question and ridicule MR. HANEY

         regarding his national origin and fundamental identity as an African American male.

     49. MR. HANEY’s supervisors even engaged in the discrimination against MR. HANEY

         pertaining to his national origin.

     50. When MR. HANEY sought relief by speaking to supervisors, not only did were the

         supervisors of no assistance to MR. HANEY, but they also ridiculed MR. HANEY due to

         his race and national origin.

     51. Both MR. HANEY’s coworkers and supervisors regularly made discriminatory comments

         about PLAINTIFF MR. HANEY’s race while MR. HANEY was employed by Defendant.




  Page | 7
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 8 of 21



     52. Defendant and Defendant’s leadership team subjected PLAINTIFF MR. HANEY to a

         hostile work environment because of his race and his opposition to the discriminatory

         comments and conduct.

     53. Defendant constantly enforced a purposefully discriminatory pattern and practice of

         depriving African American individuals of the equal rights described therein, in further

         violation of 42 U.S.C. §1981.

     54. As a result of Defendant’s discrimination in violation of Section 1981, Plaintiff has been

         denied the enjoyment of all benefits, privileges, terms, and conditions of Plaintiff’s

         contractual relationship which provided substantial compensation and benefits, thereby

         entitling him to injunctive and equitable monetary relief; and having suffered such

         anguish, humiliation, distress, inconvenience and loss of enjoyment of life because of

         Defendant’s actions, thereby entitling Plaintiff to compensatory damages.

     55. As alleged above, Defendant acted with malice or reckless indifference to the rights of

         the Plaintiff and copious other individuals named herein, thereby entitling Plaintiff to an

         award of punitive damages.

     56. Defendants violated the above and Plaintiff suffered numerous damages as a result.

     57. Plaintiff makes a claim against Defendant under all of the applicable paragraphs of 42

         U.S. Code § 1981.

     58. Plaintiff claims Defendant both unlawfully discriminated against Plaintiff and unlawfully

         retaliated against Plaintiff in violated of 42 USC 1981.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                of 42 U.S.C. § 1981; and



  Page | 8
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 9 of 21



                b. Issue an order prohibiting further discrimination; and

                c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                with all promotions and seniority rights to which he is entitled, or award front pay

                in lieu of reinstatement, and all other equitable relief provided for in 42 U.S.C.

                2000e-5; and

                d. Award Plaintiff all compensatory damages provided for in 42 U.S.C. 2000e-5;

                and

                e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                interest and such other and further relief as the Court deems proper.

                                 AS A SECOND CAUSE OF ACTION

                         HOSTILE WORK ENVIRONMENT UNDER § 1981

     59. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 58 above.

     60. Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic;

         and (2) was severe or pervasive enough to make a reasonable person of the same legally

         protected class believe that the conditions of employment were altered, and that the

         working environment was intimidating, hostile or abusive.

     61. The harassing conduct was directly connected to MR. HANEY’s race and his opposition

         of the discriminatory conduct he endured.

     62. Defendant delegated at least two employees supervisory authority to control MR.

         HANEY’s work environment. Defendant abused that authority by creating a hostile work

         environment. A reasonable person subjected to MR. HANEY’S working environment

         would believe Defendant’s conduct was severe or pervasive enough to have altered the



  Page | 9
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 10 of 21



         terms and conditions of employment and render the working environment intimidating,

         hostile or abusive.

     63. By way of example, Defendant’s employees, including those with supervisory authority,

         made discriminatory comments about MR. HANEY on account of his race.

     64. Defendant’s discriminatory conduct was not welcomed by MR. HANEY.

     65. MR. HANEY advised Defendant that the repeated discriminatory and unlawful conduct

         was not welcomed; however, that behavior was permitted to continue and did continue

         until the cessation of MR. HANEY’s employment.

     66. As a result of the hostile work environment, Plaintiff suffered a “tangible employment

         action” defined as a significant change in employment status, failure to promote,

         reassignment with significantly different responsibilities, and/or a decision causing a

         significant change in benefits.

     67. Defendant failed to exercise reasonable care to prevent racial harassment in the workplace

         by failing to establish an explicit policy against harassment in the workplace on the basis

         of race, failing to fully communicate the policy to its employees, and/ or failing to provide

         a reasonable way for Plaintiffs to make a claim of harassment to higher management, and

         failing to take reasonable steps to promptly correct the harassing behavior raised by

         Plaintiff.

     68. As a result of Defendant’s violations of § 1981, Plaintiff has suffered damages, including,

         but not limited to: past and future lost wages, mental pain and suffering; humiliation;

         emotional distress; diminishment of career opportunities; harm to business reputation; loss

         of self-esteem; disruption to his family life; and other harm, pain and suffering, both

         tangible and intangible.


  Page | 10
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 11 of 21



                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

              a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of

              42 U.S.C. § 1981; and

              b. Issue an order prohibiting further discrimination; and

              c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with

              all promotions and seniority rights to which he is entitled, or award front pay in lieu of

              reinstatement, and all other equitable relief provided; and

              d. Award Plaintiff all compensatory damages provided; and

              e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest

              and such other and further relief as the Court deems proper.

                                     AS A THIRD CAUSE OF ACTION

                                       RETALIATION UNDER § 1981

     69. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 68 above.

     70. MR. HANEY complained about the discriminatory treatment he received based on his

         race.

     71. Subsequent to MR. HANEY’s objections to the discriminatory treatment, MR. HANEY

         was terminated.

     72. Defendant terminated MR. HANEY’s employment as a result of his complaint of racial

         discrimination.

     73. The retaliatory actions taken against MR. HANEY world deter a reasonable person from

         making or maintaining a complaint of discrimination and/or harassment against Defendant.




  Page | 11
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 12 of 21



     74. Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices, including suffering economic damages, compensatory damages,

         emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

         of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                        a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                        violation of 42 U.S.C. § 1981; and

                        b. Issue an order prohibiting further discrimination; and

                        c. Order equitable relief including but not limited to back pay, reinstating

                        Plaintiff with all promotions and seniority rights to which he is entitled, or

                        award front pay in lieu of reinstatement, and all other equitable relief

                        provided; and

                        d. Award Plaintiff all compensatory damages provided; and

                        e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                        judgment interest and such other and further relief as the Court deems

                        proper.

                                   AS A FOURTH CAUSE OF ACTION

                     RACIAL DISCRIMINATION AND HARASSMENT UNDER

                                                  TITLE VII

     75. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 74 above.

     76. Title VII states in relevant part as follows:

         (a) Employer practices: It shall be an unlawful employment practice for an employer:



  Page | 12
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 13 of 21



              (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

                 against any individual with respect to his compensation, terms, conditions, or

                 privileges of employment, because of such individual’s race, color, religion, sex, or

                 national origin;

     77. MR. HANEY’s race was a motivating factor in the Defendant’s treatment of MR. HANEY,

         including but not limited to multiple discriminatory comments and a failure to address MR.

         HANEY’s objections to the unlawful, unfair and disparate treatment.

     78. Defendant treated MR. HANEY less favorably than similarly situated employees outside

         Plaintiff’s protected class.

     79. Defendant’s leadership team intentionally subjected MR. HANEY to a hostile work

         environment on account of MR. HANEY’s race.

     80. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et

         seq., by harassing and otherwise discriminating against Plaintiff as set forth herein.

     81. Defendant violated the above and Plaintiff suffered numerous damages as a result.

                 WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                          a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                         violation of Title VII of the Civil Rights Act of 1964; and

                         b. Issue an order prohibiting further discrimination; and

                         c. Order equitable relief including but not limited to back pay, reinstating

                         Plaintiff with all promotions and seniority rights to which he is entitled, or

                         award front pay in lieu of reinstatement, and all other equitable relief

                         provided for in 42 U.S.C. 2000e-5; and




  Page | 13
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 14 of 21



                         d. Award Plaintiff all compensatory damages provided for in 42 U.S.C.

                         2000e-5; and

                         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                         judgment interest and such other and further relief as the Court deems

                         proper.

                                         AS A FIFTH CAUSE OF ACTION
                            HOSTILE WORK ENVIRONMENT UNDER TITLE VII


     82. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 81 above.

     83. The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace which

         leaves any person feeling harassed or discriminated against, due to his or her gender, age,

         religion, national origin or race.

     84. Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic;

         and (2) was severe or pervasive enough to make a reasonable person of the same legally

         protected class believe that the conditions of employment were altered, and that the

         working environment was intimidating, hostile or abusive.

     85. The harassing conduct was directly connected to MR. HANEY’s race.

     86. Defendant’s leadership made numerous comments related to MR. HANEY’s national

         origin and race.

     87. Defendant’s leadership also allowed MR. HANEY’s coworkers to make multiple

         comments related to MR. HANEY’s national origin and race.

     88. When MR. HANEY voiced his objections to this discriminatory treatment, not only did

         Defendant fail to address his concerns, but they also continued the pattern of discrimination


  Page | 14
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 15 of 21



         by making further discriminatory comments. By way of example, when MR. HANEY

         spoke with Jose, who had supervisory authority over MR. HANEY while MR. HANEY

         was employed by Defendant, Jose replied ““I DON’T THINK YOUR ARE FUCKING

         BLACK” and “YOU ARE LYING!”.

     89. Defendant’s leadership spoke to MR. HANEY in a hostile manner due to MR. HANEY’s

         race and his complaints of racial discrimination.

     90. MR. HANEY did not welcome Defendant’s discriminatory conduct or comments.

     91. Defendant delegated specified employees the supervisory authority to control MR.

         HANEY’s work environment. Defendant abused that authority by creating a hostile work

         environment. A reasonable person subjected to MR. HANEY’s working environment

         would believe Defendant’s conduct was severe or pervasive enough to have altered the

         terms and conditions of employment and render the working environment intimidating,

         hostile or abusive.

     92. As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has suffered

         damages, including, but not limited to: past and future lost wages, mental pain and

         suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

         business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

         and suffering, both tangible and intangible.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation

                of Title VII of the Civil Rights Act of 1964; and

                b. Issue an order prohibiting further discrimination; and




  Page | 15
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 16 of 21



                c. Order equitable relief including but not limited to back pay, reinstating Plaintiff

                with all promotions and seniority rights to which he is entitled, or award front pay

                in lieu of reinstatement, and all other equitable relief provided; and

                d. Award Plaintiff all compensatory damages provided; and

                e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                interest and such other and further relief as the Court deems proper.



                                   AS A SIXTH CAUSE OF ACTION

                                  RETALIATION UNDER TITLE VII

     93. Plaintiff realleges and incorporates herein the allegations contained paragraphs 1 through

         paragraphs 92 above.

     94. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that

         it shall be unlawful employment practice for an employer: “(1) to . . . discriminate against

         any of his employees . . . because she has opposed any practice made an unlawful

         employment practice by this subchapter, or because she has made a charge, testified,

         assisted or participated in any manner in an investigation, proceeding, or hearing under this

         subchapter.”

     95. MR. HANEY complained to Defendant about the discriminatory treatment he received.

     96. Shortly after MR. HANEY’s complaints, Defendant terminated MR. HANEY’s

         employment.

     97. MR. HANEY engaged in protected activity such as complaining about discrimination

         based on his race.




  Page | 16
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 17 of 21



     98. Shortly after MR. HANEY’s complaints of discrimination, Defendant terminated MR.

         HANEY’s employment.

     99. The retaliatory actions taken against MR. HANEY world deter a reasonable person from

         making or maintaining a complaint of discrimination and/or harassment against Defendant.

     100.       Plaintiff has been damaged as a direct and proximate result of Defendant’s illegal

         employment practices, including suffering economic damages, compensatory damages,

         emotional pain and suffering, inconvenience, mental anguish, outrage, loss of enjoyment

         of life, loss of dignity, and other non-pecuniary losses and tangible injuries.

                WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                         a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                        violation of Title VII of the Civil Rights Act of 1964; and

                        b. Issue an order prohibiting further discrimination; and

                        c. Order equitable relief including but not limited to back pay, reinstating

                        Plaintiff with all promotions and seniority rights to which he is entitled, or

                        award front pay in lieu of reinstatement, and all other equitable relief

                        provided; and

                        d. Award Plaintiff all compensatory damages provided-5; and

                        e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                        judgment interest and such other and further relief as the Court deems

                        proper.




  Page | 17
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 18 of 21



                                  AS A SEVENTH CAUSE OF ACTION

                                   FCRA (RACE DISCRIMINATION)

     101.       Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 100 above.

     102.       This is an action to recover all damages, interest, equitable relief and attorney’s fees

         and costs on behalf of Plaintiff for violations of his state rights under the Florida Civil

         Rights Act (“FCRA”), to include the remedies in §760.01, et seq., Florida Statutes.

     103.       MR. HANEY is an African American male and is therefore a member of protected

         classes within the meaning of the applicable law.

     104.       At all relevant times, MR. HANEY was an employee under the FCRA.

     105.       MR. HANEY is and was protected against discrimination under the FCRA.

     106.       At all relevant times, MR. HANEY was qualified to do his job and other jobs at

         Defendant.

     107.       At all relevant times, Defendant and Defendant’s employees treated MR. HANEY

         differently because he is an African American.

     108.       At all relevant times, Defendant allowed its leadership team to create a hostile work

         environment for MR. HANEY.

     109.       Defendant’s discrimination against MR. HANEY was willful or with reckless

         indifference to his protected rights.

     110.       MR. HANEY has been damaged as a direct and proximate result of Defendant’s

         illegal employment practices, including suffering economic damages, compensatory

         damages, emotional pain and suffering, inconvenience, mental anguish, outrage, loss of

         enjoyment of life, loss of dignity, and other non-pecuniary losses and tangible injuries.



  Page | 18
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 19 of 21



                   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                          a. Declare that Defendant has unlawfully discriminated against Plaintiff in

                          violation of the FCRA; and

                          b. Issue an order prohibiting further retaliation; and

                          c. Order equitable relief including but not limited to back pay, reinstatement

                          or front pay in lieu of reinstatement, and all other equitable relief provided

                          by Fla. Stat. § 760.01, et seq.; and

                          d. Award Plaintiff all compensatory damages provided for by Fla. Stat. §

                          760.01, et seq.; and

                          e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-

                          judgment interest and such other and further relief as the Court deems

                          proper.

                                AS AN EIGTH CAUSE OF ACTION

                                    RETALIATION UNDER FCRA

     111.          Plaintiff realleges and incorporates herein the allegations contained paragraphs 1

         through paragraphs 110 above.

     112.          Defendant took adverse employment actions against MR. HANEY because he

         complained about the racial discrimination and harassment; i.e., because he engaged in

         activities protected by the FCRA.

     113.          Defendant discriminated against MR. HANEY because of his race and/or national

         origin.

     114.          MR. HANEY complained to supervisors about the discriminatory conduct he

         endured during his employment.



  Page | 19
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 20 of 21



      115.        Defendant’s leadership team and Defendant’s employees created a hostile work

          environment for MR. HANEY.

      116.        Defendant terminated MR. HANEY after his complaint of discrimination and

          harassment.

      117.        These retaliatory actions against MR. HANEY would deter a reasonable person

          from making or maintaining a complaint of discrimination or harassment against

          Defendant.

                  WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

                  a. Declare that Defendant has unlawfully retaliated against Plaintiff in violation of

                  the FCRA; and

                  b. Issue an order prohibiting further retaliation; and

                  c. Order equitable relief including but not limited to back pay, reinstatement or front

                  pay in lieu of reinstatement, and all other equitable relief provided by Fla. Stat. §

                  760.01, et seq.; and

                  d. Award Plaintiff all compensatory damages provided for by Fla. Stat. § 760.01,

                  et seq.; and

                  e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment

                  interest and such other and further relief as the Court deems proper.



                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

  determined at the time of trial plus interest, including but not limited to all emotional distress, back




  Page | 20
Case 1:19-cv-25310-CMA Document 1 Entered on FLSD Docket 12/30/2019 Page 21 of 21



  pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’ fees, costs,

  and disbursements of action; and for such other relief as the Court deems just and proper.



                                                  JURY DEMAND
         Plaintiff demands a trial by jury for the claims set forth in the complaint.




  Respectfully Submitted,
  December 30, 2019                                                               /s/ Katheline Cortes
                                                                                   Katheline Cortes
                                                                               Fla. Bar No. 649678
                                                                  Derek T. Smith Law Group. PLLC
                                                                      701 Brickell Ave., Suite 1310
                                                                                  Miami, FL 33131
                                                                               Tel: (305) 946-1884
                                                                     katheline@dereksmithlaw.com




  Page | 21
